SCIRICA, District Judge,
concurring.
I write separately to emphasize the basis for my decision to bar Rutgers from asserting Eleventh Amendment immunity.
As the majority observes, our Eleventh Amendment inquiry will vary depending on the unique existence and peculiar circumstances of each state-affiliated entity. See Maj. op. at 1313-1314 (citing Soni v. Board of Trustees of the University of Tennessee, 513 F.2d 347, 352 (6th Cir.1975), cert. denied, 426 U.S. 919, 96 S.Ct. 2623, 49 L.Ed.2d 372 (1976)). Thus, the state attributes of other entities may differ significantly from those of Rutgers.
I agree that with respect to Rutgers, New Jersey is not the “real, substantial party in interest.” See Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 101, 104 S.Ct. 900, 908, 79 L.Ed.2d 67 (1984). I believe, however, that New Jersey’s discretionary power to fund Rutgers is not a significant or dispositive factor in today’s inquiry.
The majority states that “[a]ny increase in Rutgers' state appropriation as a result of a judgment against Rutgers will be entirely the result of discretionary action by the state.” Maj. op. at 1309. This view fails to accord proper weight to the practical reality of the state’s tie to Rutgers. To be sure, Rutgers has independent funding sources. Nevertheless, Rutgers is an integral part of New Jersey’s public education system and either directly or indirectly the state will ensure the university’s fiscal stability. For example, it is unlikely that New Jersey would allow a substantial judgment against Rutgers to jeopardize the University’s well being.
This court recently addressed a similar situation involving a mix of public and independent funding for the Pennsylvania State System of Higher Education. See Skehan v. State System of Higher Education, 815 F.2d 244, 248 (3d Cir.1987). In Skehan, however, the court held that under the multi-factor inquiry of Urbano v. Board of Managers of New Jersey State Prison, 415 F.2d 247, 250-51 (3d Cir.1969), cert. denied, 397 U.S. 948, 90 S.Ct. 967, 25 L.Ed.2d 129 (1970), the state system was entitled to Eleventh Amendment immunity. See Skehan, 815 F.2d at 249. In reaching its holding, the court acknowledged the discretionary nature of state funding, but emphasized the state’s interest in providing an affordable, high quality education to Pennsylvania students. See id. at 248. Thus, in a practical sense, a legislature’s funding discretion is tempered by social policy favoring affordable, quality education.
Although Skehan and this case involve similar levels of state supervision and control (e.g., gubernatorial appointments and state audits), Rutgers’ status differs in other significant respects. In Skehan, Pennsylvania had preserved sovereign immunity for the state system and state colleges. See id. at 248-49. Here, however, New Jersey has immunized itself from judgment against Rutgers, and allowed the university to sue and be sued. Similarly, in Skehan, the state system was governed by the Commonwealth’s administrative code, see id. at 248, but in this case, Rutgers is not obligated to follow state civil service, competitive bidding, or administrative procedure requirements. Based on these circumstances, I agree that Rutgers is not an arm of the state for purposes of the Eleventh Amendment. Nevertheless, any Eleventh Amendment inquiry under Urbano involves a dynamic, every-changing process.